DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 15/924,040, now U.S. Patent 10,752,957, which is a Divisional of U.S. Application No. 15/097,758, now U.S. Patent 9,951,390, which is a Divisional of U.S. Application No. 14/745,955, now abandoned, which is a Continuation of U.S. Application No. 13/914,303, now U.S. Patent 9,096,907, which is a Continuation of U.S. Application No. 13/571,124, now abandoned, which is a Continuation of U.S. Application No. 13/101,440, now U.S. Patent 8,257,924, which is a Continuation of U.S. Application No. 11/794,048, now U.S. Patent 7,960,109, with a foreign priority filing of December 24, 2004.


Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on January 13, 2021 is acknowledged.  Applicant has elected the species A) an exon 4a sequence, from the group of species of exon sequence present in PCA3 RNA, drawn to claims 30 and 46, and the species M) PDEF nucleic acid, from the group of species of second marker, drawn to claims 33, 44, 47 and 51.  Claims 27-29, 32, 43, 45 and 46 are generic to the elected species, which read on claims 27-53, which will be examined on the merits.  No claims are withdrawn from consideration.  Claims 1-26 were previously canceled. 

Double Patenting
Nonstatutory type double patenting rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,752,957 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 10,752,957 with the teaching of de Kok to obtain the claimed invention since the skilled artisan 

5.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,951,390 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 6 of the ‘390 patent that teaches a urine sample) comprising the steps of quantifying the amounts of a PCA3 nucleic acid and a second marker nucleic acid, and determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterized the relative amount of the PCA3 nucleic acid in the urine sample.  The claims of U.S. Patent No. 9,951,390 also teach that the second marker nucleic acid is PSA cDNA.  The claims of the instant application differ from the claims of U.S. Patent No. 9,951,390 in that the claims of U.S. Patent No. 9,951,390 do not expressly teach the steps of extracting nucleic acids from a sample, quantifying, with a real-time nucleic acid amplification reaction that used the extracted nucleic acids to quantify the marker nucleic acids, wherein the real-time nucleic acid amplification reaction uses a pair of primers and a DNA polymerase to amplify the PCA3 nucleic acid, and synthesis of the PCA3 nucleic acid is monitored with PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 9,951,390 with the teaching of de Kok to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to apply the methods for performing real-time PCR for markers including PCA3 as provided by de Kok in a method for characterizing an amount of PCA3 relative to an amount of a second marker in a sample according to the claims of U.S. Patent No. 9,951,390. 

6.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,096,907 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 13 of the ‘907 patent that teaches a urine sample) comprising the steps of quantifying the amounts of a PCA3 nucleic acid and a second marker nucleic acid, and determining a PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. 

7.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,257,924 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 2 of the ‘924 patent that teaches a urine sample) comprising the steps of quantifying the amounts of a PCA3 nucleic acid and a second marker nucleic acid, and determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterized the relative amount of the PCA3 nucleic acid in the urine sample.  The claims of U.S. Patent No. 8,257,924 also teach that the second marker nucleic acid is a prostate specific marker, wherein the ratio value of the amount of PCA3 nucleic acid over the amount of the prostate-specific marker is compared to at least one predetermined cut-off value, wherein a ratio value above the predetermined cut-off value is indicative of a higher risk of mortality of prostate cancer as compared to a ratio value below the predetermined cut-off value.  PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 8,257,924 with the teaching of de Kok to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to apply the methods for performing real-time PCR for markers including PCA3 as provided by de Kok in a method for characterizing an amount of PCA3 relative to an amount of a second marker in a sample according to the claims of U.S. Patent No. 8,257,924. 

8.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. PCA3), using a real-time PCR assay with primers to 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
9.	It is noted that independent claim 27 recites the active steps of extracting nucleic acids from a urine sample, quantifying, with a real-time nucleic acid amplification reaction that uses the extracted nucleic acids or complements thereto, and amounts of a PCA3 nucleic acid and a second marker nucleic acid, wherein the real-time nucleic acid amplification reaction uses a pair of primers and a DNA polymerase to amplify the PCA3 nucleic acid, and also comprises monitoring synthesis of the PCA3 nucleic acid with an oligonucleotide probe having a detectable label attached thereto.  It is further noted that the claim also recites the step of determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterize the relative amount of the PCA3 nucleic acid in the urine 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, with regard to the first prong of step 2, the step of determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterize the relative amount of the PCA3 nucleic acid in the urine sample is considered a mental process since the step merely comprises the mathematical step of dividing one amount by another amount to determine a ratio, and therefore could conceivably be performed in the human mind, and therefore the limitation falls within the enumerated groupings of abstract ideas and is considered a judicial exception.  Therefore, in the second prong of step 2, the claims are evaluated to determine if there are any additional elements recited in the claims beyond the judicial exceptions, and evaluating those elements to determine whether they integrate the exceptions into a practical application of the exception.  It is determined that the claims integrate the judicial exception into a practical application since the claimed invention pertains to an improvement in the field 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
27-32, 34-43, 45, 46, 48-50, 52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hessels et al. (European Urology (2003) 44:8-16, cited on IDS of 8/24/2020) in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020). 
With regard to claim 27, Hessels teaches a method of characterizing the relative amount of PCA3 nucleic acid in a urine sample obtained from a human subject (methods for performing a quantitative RT-PCR assay for measuring PCA3 transcripts (PCA3 is also known as DD3PCA3) in urine samples obtained after prostatic massage are provided (see Abstract and p. 9, column 1, last paragraph), the method comprising the steps of:
(a)    extracting nucleic acids from the urine sample (following collection of urine samples from patients having elevated PSA serum levels, and total RNA was extracted from urine sediments, p. 9, column 2, section 2.2 of Materials and Methods);
(b)    quantifying, with a nucleic acid amplification reaction that uses nucleic acids extracted in step (a) or the complements thereof as templates (PCA3 transcripts were quantitatively determined in the urine sediments using a time-resolved fluorescence-based quantitative RT-CCR assay, p. 9, column 2, section 2.3, lines 1-3), amounts of
(i)    a PCA3 nucleic acid (the RT-PCR assay was performed to quantify PCA3 using PCA3 transcripts and an internal standard PCA3 RNA as templates, p. 9, column 2, section 2.3, lines 4-16), and
(ii)    a second marker nucleic acid (PSA transcripts were also quantitatively determined in the same urine sediments, p. 10, column 1, section 2.4, lines 1-8); and

wherein the nucleic acid amplification reaction uses a pair of primers and a DNA polymerase to amplify the PCA3 nucleic acid (the PCR amplification was performed using a forward and reverse primer, p. 10, column 1, lines 1-6), and
wherein the nucleic acid amplification reaction comprises measuring synthesis of the PCA3 nucleic acid with an oligonucleotide probe having a detectable label covalentiy attached thereto (after 35 cycles, the amplification products were quantified by a time-resolved fluorescence-based hybridization assay using labeled probes specific for PSA3 and the internal standard, p. 10, column 1, lines 6-14). 
With regard to claim 28, Hessels teaches a method 
wherein step (a) comprises extracting RNA from the urine sample (total RNA is extracted from the urine sediment, p. 9, column 2, section 2.2, last two lines), and
wherein prior to conducting step (b) there is a step for reverse transcribing extracted RNA from step (a) to synthesize cDNA templates used in the real-time nucleic acid amplification reaction (RNA transcripts were reverse transcribed into cDNA, p. 9, column 2, section 2.3, lines 4-16). 

With regard to claims 30 and 46, Hessels teaches a method wherein a first primer of the pair of primers comprises a base sequence complementary to an exon sequence present in PCA3 RNA, the exon sequence being selected from the group consisting of: an exon 4a sequence, an exon 4b sequence, an exon 4c sequence, and an exon 4d sequence (the primer pair comprises a reverse primer that spans the exon3/4 junction and therefore the reverse primer comprises a sequence complementary to a base sequence present in PCA3 exon 4a as well as in PCA3 exon 3, p. 10, column 1, lines 4-6).
With regard to claim 32, Hessels teaches a method wherein either the first primer comprises a sequence of 3’-terminal bases that hybridize to a PCA3 exon 3 sequence, or the second primer comprises a sequence of 3’-terminal bases that hybridize to the complement of a PCA3 exon 4a sequence (the reverse primer spans exons 3 and 4 of the PCA3 cDNA and therefore has 3’-terminal bases that hybridize to an exon 3 sequence, p. 10, column 1, lines 4-6).
With regard to claim 34, Hessels teaches a method 
wherein the exon-exon junction in spliced PCA3 RNA or the complement thereof is a junction joining PCA3 exon 3 to PCA3 exon 4 in spliced PCA3 RNA (the reverse primer spans exons 3 and 4 of the PCA3 cDNA, and therefore the spliced PCA3 RNA comprises the junction joining PCA3 exon 3 to PCA3 exon 4, p. 10, column 1, lines 4-6),

wherein the first primer hybridizes at its 3’-end to a sequence of bases contained within PCA3 exon 3 (the reverse primer spans exons 3 and 4 of the PCA3 cDNA and therefore has 3’-terminal bases that hybridize to an exon 3 sequence, p. 10, column 1, lines 4-6).
With regard to claim 36, Hessels teaches a method wherein the nucleic acid amplification reaction comprises temperature cycling steps (PCR is performed for 35 cycles, p. 10, column 1, line 6). 
With regard to claim 38, Hessels teaches a method 
wherein the nucleic acid amplification reaction produces a double-stranded amplification product (the PCR reaction uses flanking primers to generate a double-stranded amplicon, p. 10, column 1, lines 1-6),
wherein a first strand of the double-stranded amplification product comprises each of a base sequence present in PCA3 exon 3 and a base sequence present in PCA3 exon 4, and wherein a second strand of the double-stranded amplification product comprises each of the complement of the base sequence present in PCA3 exon 3 and the complement of the base sequence present in PCA3 exon 4 (the primer pair comprises a reverse primer that spans the exon3/4 junction and therefore the double-stranded PCR product comprises sequences or complementary sequences present in both PCA3 exon 3 and PCA3 exon 4, p. 10, column 1, lines 4-6). 

With regard to claim 45, Hessels teaches a method 
wherein each primer of the pair of primers hybridizes to a sequence contained within a different PCA3 exon or the complement thereof (the forward primer binds within exon 1 of the PCA3 cDNA, while the reverse primer binds at the junction spanning exons 3 and 4, p. 10, column 1, lines 1-6,
wherein a first primer of the pair of primers hybridizes to a template nucleic acid extracted in step (a) or the complement thereof and extends by activity of the DNA polymerase to produce a polymerase-dependent extension product (the forward primer generates an extension product starting from exon 1 of the PCA3 cDNA, p. 10, column 1, lines 1-6), and
wherein a second primer of the pair of primers hybridizes to the polymerase-dependent extension product of the first primer (the reverse primer binds to a downstream sequence of the extension product to generate an amplification product of the PCA3 cDNA, p. 10, column 1, lines 1-14). 

With regard to claim 50, Hessels teaches a method wherein the urine sample is a urine sample obtained without a digital rectal examination (see p. 9, column 2, section 2.2). 
	However, Hessels does not teach a method that comprises quantifying, with a real-time nucleic acid amplification reaction, wherein the real-time nucleic acid amplification reaction uses a pair of primers and a DNA polymerase to amplify the PCA3 nucleic acid and a second marker nucleic acid, and wherein synthesis of the PCA3 nucleic acid and the second marker nucleic acid are monitored with an oligonucleotide probe having a detectable label covalently attached thereto, and wherein one of the primers hybridizes to the base sequence complementary to the base sequence contained within PCA3 exon 3, while the other primer hybridizes to a base sequence complementary to the base sequence contained within PCA3 exon 4.  
In addition, Hessels does not teaches a method wherein the detectable label of the oligonucleotide probe is a fluorescent moiety, and wherein the oligonucleotide probe further comprises a quencher moiety covalently attached thereto, wherein the detectable label attached to the oligonucleotide probe used for monitoring synthesis of the second marker nucleic acid is different from the detectable label attached to the 
	With regard to claims 27, 31, 37, 41, 43, 48, 52 and 53, de Kok teaches a real-time PCR method for detecting PCA3 (also known as DD3PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a TaqMan dual-labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches measuring expression of PCA3 relative to another prostate cancer tumor marker, hTERT, wherein both markers are themselves normalized to rRNA copies, in normal tissue samples and tumor samples from patients having prostate cancer (see Abstract, p. 2695, column 2, section “Tissues” in Materials and Methods, p. 2696, column 2, lines 22-34 and Table 3).  In addition, de Kok teaches that the primers bind in exons 1 and 4a of the PCA3 cDNA, and that the labeled probe is 100% homologous to claimed SEQ ID NO: 1 from positions 456-475 of SEQ ID NO: 1, and binds within exon 4a (sequence is AGAAATGCCCGGCCGCCATC, see p. 2696, column 1, lines 1-5).  de Kok also teaches a set of primers and a TaqMan dual-labeled probe used for quantitative measurements of hTERT mRNA (p. 2696, column 1, lines 13-18).  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Hessels and de Kok since both references teach methods for quantitative measurement of PCA3 and other . 

14.	Claim 33, 44, 47 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hessels et al. (European Urology (2003) 44:8-16, cited on IDS of 8/24/2020) in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on  as applied to claims 27-32, 34-43, 45, 46, 48-50, 52 and 53 above, and further in view of Fradet et al. (U.S. Patent Pub. No. 2005/0282170, cited on IDS of 8/24/2020). 
	Hessels and de Kok together teach the limitations of claims 27-32, 34-43, 45, 46, 48-50, 52 and 53, as discussed above.  However, neither Hessels nor de Kok teaches or suggests a method for characterizing the relative amount of PCA3 nucleic acid in a urine sample using a second marker nucleic acid used to determine a ratio value, wherein the second marker nucleic acid is selected from the group consisting of HK2/KLK2 nucleic acid, PSMA nucleic acid, transglutaminase 4 nucleic acid, acid phosphatase nucleic acid, PCGEM1 nucleic acid, NKX3.1 nucleic acid, prostate stem cell antigen (PSCA) nucleic acid, prostate tumor inducing gene-1 (PTI-1) nucleic acid, PDEF nucleic acid, TMPRSS2 nucleic acid, and ProStase nucleic acid, as currently claimed.   
	 Fradet teaches methods for detecting prostate cancer in a sample such as a urine sample comprising detection and quantification of RNA encoded by the PCA3 gene and a second prostate specific marker, wherein the amount of PCA3 RNA is compared to a predetermined cut-off value to determine the presence or absence of prostate cancer in the sample, or that a patient is susceptible to develop prostate cancer (see Abstract and paragraph 87).  Fradet further teaches that detection of PCA3 RNA and the prostate specific marker may comprise an RNA amplification method coupled with real-time PCR using fluorescence specific probes (see paragraphs 19, 21 and 23).  In addition, Fradet teaches that the prostate specific marker may be PSA, human kallikrein 2 (hK2/KLK2), prostate specific membrane antigen (PMSA), transglutaminase 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Hessels and de Kok with the methods of Fradet since Fradet, like de Kok, teaches a real-time PCR amplification method for quantifying PCA3 and other markers, and also provides additional prostate specific markers that are quantified in parallel with PCA3 that may serve as controls for prostate cells or the number of cells in the sample.  Thus, an ordinary practitioner would have been motivated to combine the methods of Hessels and de Kok with those of Fradet since the additional markers taught by Fradet could be used in the methods of Hessels as controls for quantifying PCA3 quantification.  Hessels teaches the use of of PSA for establishing ratio values for the ratios of PCA3/PSA as a diagnostic tool for the accurate identification of prostate cells in urinary sediments obtained after prostate massage, wherein the level of PSA in normal and prostate cancer cells is relatively constant in normal cells or slightly down-regulated in prostate cancer cells (see Hessels, p. 13, column 2, fifth to the last line to p. 14, column 1, line 11).  Therefore, it would be obvious to use other prostate-specific markers for establishing diagnostic ratios for PCA3, including those taught by Fradet which are not associated with prostate cancer and thus remain relatively constant, and thus the increased level of PCA3 in a sample relative to the number of cells in the sample, as measured by a second prostate specific 

Conclusion

15.	Claim 27-53 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting. 

Correspondence
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637